DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 11-12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teunissen (US Pub No 2019/0016765 A1).
Regarding claim 1, Teunissen discloses a poultry behavioral development system (poultry perch and device system 100; shown in Figs 1-3, para 0027), comprising: a) a left end plate (components 202, 201, 202 on left end) ; b) a right end plate (components 202, 201, 202 on right end); c) a top beam (central cylindrical rod protruding through components 201), which is attached to upper ends of the left end plate and the right end plate (central cylindrical rod passes through component 201 on the left end and component 201 on the right end), such that a center portion of the top beam is mounted between the left end plate and the right end plate (Figs 1-3); such that preadolescent poultry are enabled to perch on the top beam (poultry could perch on top cylindrical rod); and d) a plurality of connection assemblies (feed troughs 204), each comprising: a connection beam (feed troughs 204), which is detachably attached between the left end plate and the right end plate (seen in Figs 1-3), such that the preadolescent poultry are enabled to perch on the connection beam; whereby the preadolescent poultry are enabled to jump between the top beam and connection beams of the plurality of connection assemblies (a recitation of intended use/functional language); and whereby the connection beam is positionally adjustable between the left end plate and the right end plate (trough 204 can be adjusted between components 202/201 on the left end and components 202/201 on the right end), whereby connection beams of the plurality of connection assemblies are initially positionable lower and adjustable higher as the preadolescent poultry grows, in order to promote development of the preadolescent poultry (a recitation of intended use/functional language; troughs 204 are adjustable, para 0031).
Regarding claim 2, Teunissen discloses the poultry behavioral development system of claim 1 as previously discussed. Teunissen further discloses wherein the top beam (central cylindrical rod) is configured to extend beyond the outer sides of the left end plate and right end plate (seen in Figs 1-3). 
Regarding claim 5, Teunissen discloses the poultry behavioral development system of claim 1 as previously discussed. Teunissen further discloses wherein each corresponding end plate of the left end plate and the right end plate (components 202, 201, 202 on left end) comprises: a notch (the aperture in component 201), which is positioned in an upper end of the corresponding end plate (best seen in Figs 1-3), such that the notch is configured to receive the top beam (central cylindrical rod protrudes through the aperture in component 201); such that the top beam protrudes through a left notch of the left end plate and protrudes through a right notch of the right end plate (Figs 1-3). 
Regarding claim 6, Teunissen discloses the poultry behavioral development system of claim 1 as previously discussed. Teunissen further discloses further comprising: a) a left top beam mount (component 201 on the left end), which is connected to a top end of the left end plate, such that the left top beam mount secures the top beam to the upper end of the left end plate; and b) a right top beam mount (component 201 on the right end), which is connected to a top end of the right end plate, such that the right top beam mount secures the top beam to the upper end of the right end plate (Figs 1-3).
Regarding claim 11, Teunissen discloses the poultry developmental system of claim 1 as previously discussed. Teunissen further discloses wherein each of the connection assemblies further comprises: a) a left connection beam mount (components 203 which attach to components 202 on the left end), which is configured to be detachably attachable to an inner side of the left end plate (components 203 attach to the inner/medial side of 202), such that the left connection beam mount is configured to hold a left end of the connection beam (trough 204); and b) a right connection beam mount (components 203 which attach to components 202 on the right end), which is configured to be detachably attachable to an inner side of the right end plate (components 203 attach to the inner/medial side of 202), such that the right connection beam mount is configured to hold a right end of the connection beam (trough 204).
Regarding claim 12, Teunissen discloses the poultry developmental system of claim 11 as previously discussed. Teunissen further discloses wherein the left connection beam mount and the right connection beam mount each comprises: a) a base plate (planar ledge of component 203 (shown in Fig 3 as 315)); and b) a receiving structure (pentagonal cutout of component 203), which protrudes inward from the base plate, such that the receiving structure defines a receiving interior (Figs 1-3); such that a left receiving interior of the left connection beam mount is configured to receive the left end of the connection beam (pentagonal cutout on 203 on the left end receives trough 204); and a right receiving interior of the right connection beam mount is configured to receive the right end of the connection beam (pentagonal cutout on 203 on the right end receives trough 204).
Regarding claim 16, Teunissen discloses the poultry developmental system of claim 1 as previously discussed. Teunissen further discloses wherein each corresponding end plate of the left end plate and the right end plate comprise: a plurality of end plate holes (each component 202 has one row with two columns of holes; Figs 1-3), which each protrude through the corresponding end plate, such that the end plate holes span the surface of the corresponding end plate in equidistant rows and columns (one row and two evenly spaced columns in each piece 202); wherein the poultry behavioral development system further comprises at least one accessory (trough 204); wherein the poultry behavioral development system further comprises: a fastener (cradle which holds trough 204); wherein the at least one accessory (trough 204) is detachably attached to the corresponding end plate, such that the fastener protrudes through the at least one accessory and a corresponding end plate hole in the plurality of end plate holes (Figs 1-3).  
Regarding claim 17, Teunissen discloses a poultry behavioral development system (poultry perch and device system 100: shown in Figs 1-3, para 0027), comprising: a) a left end plate (components 202, 201, 202 on left end); b) a right end plate (components 202, 201, 202 on right end); and c) a plurality of connection assemblies (feed troughs 204), each comprising: a connection beam (feed trough 204), which is detachably attached between the left end plate and the right end plate (Figs 1-3), such that preadolescent poultry are enabled to perch on the connection beam; whereby the preadolescent poultry are enabled to jump between connection beams of the plurality of connection assemblies (recitation of intended use; poultry would be capable of jumping between troughs 204); and whereby the connection beam is positionally adjustable between the left end plate and the right end plate, whereby connection beams of the plurality of connection assemblies are initially positionable lower and adjustable higher as the preadolescent poultry grows, in order to promote development of the preadolescent poultry (troughs 204 are adjustable; para 0031).  
Regarding claim 18, Teunissen discloses the poultry behavioral development system of claim 17 as previously discussed. Teunissen further discloses further comprising: a top beam (central cylindrical rod protruding through components 201), which is attached to upper ends of the left end plate and the right end plate (central cylindrical rod passes through component 201 on the left end and component 201 on the right end), such that a center portion of the top beam is mounted between the left end plate and the right end plate (Figs 1-3); whereby the preadolescent poultry are enabled to perch on the top beam (functional language, poultry would be capable of perching on the top cylindrical rod), and whereby the preadolescent poultry are enabled to jump between the top beam and the connection beams of the plurality of connection assemblies (recitation of intended use; poultry would be capable of jumping between the top cylindrical rod and the troughs 204).  
Regarding claim 20, Teunissen discloses the poultry developmental system of claim 17 as previously discussed. Teunissen further discloses further comprising: a) a left top beam mount (component 201 on the left end), which is connected to a top end of the left end plate, such that the left top beam mount secures the top beam to the upper end of the left end plate; and b) a right top beam mount (component 201 on the right end), which is connected to a top end of the right end plate, such that the right top beam mount secures the top beam to the upper end of the right end plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teunissen (US Pub No 2019/0016765 A1) in view of Skinner (US Patent No 1598159 A).
Regarding claim 3, Teunissen discloses the poultry behavioral development system of claim 1 as previously discussed. Teunissen does not explicitly disclose wherein the top beam is configured with a front beveled edge and a rear beveled edge on an upper surface of the top beam, whereby the top beam provides an improved grip and promotes healthy development of feet of the preadolescent poultry.
However, Skinner discloses a poultry perch with beams (best seen in Fig 1). Skinner further discloses beams configured with a front beveled edge on an upper surface of the beam (“convexed at the top” as described in col 2, ln 77 and shown in Fig 1), whereby the top beam provides an improved grip and promotes healthy development of feet of the preadolescent poultry (a recitation of intended use and since the beam has beveled edges it offers an improved grip). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a beveled edge on the upper surfaces of the beam, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. One of ordinary skill in the art would be motivated to use a beveled edge so that the feet of the poultry can more easily wrap around the beam. 
Regarding claim 4, Teunissen discloses the poultry behavioral development system of claim 1 as previously discussed. Teunissen does not explicitly disclose wherein the connection beam is configured with a front beveled edge and a rear beveled edge on an upper surface of the connection beam, whereby the connection beam provides an improved grip and promotes healthy development of feet of the preadolescent poultry. 
However, Skinner discloses a poultry perch with beams (best seen in Fig 1). Skinner further discloses beams configured with a front beveled edge on an upper surface (“convexed at the top” as described in col 2, ln 77 and shown in Fig 1), whereby the top beam provides an improved grip and promotes healthy development of feet of the preadolescent poultry (a recitation of intended use and since the beam has beveled edges it offers an improved grip).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a beveled edge on the upper surfaces of the beam, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. One of ordinary skill in the art would be motivated to use a beveled edge so that the feet of the poultry can more easily wrap around the beam. 
Regarding claim 19, Teunissen discloses the poultry behavioral development system of claim 1 as previously discussed. Teunissen does not explicitly disclose wherein the connection beam is configured with a front beveled edge and a rear beveled edge on an upper surface of the connection beam, whereby the connection beam provides an improved grip and promotes healthy development of feet of the preadolescent poultry. 
However, Skinner discloses a poultry perch with beams (best seen in Fig 1). Skinner further discloses beams configured with a front beveled edge on an upper surface (“convexed at the top” as described in col 2, ln 77 and shown in Fig 1), whereby the top beam provides an improved grip and promotes healthy development of feet of the preadolescent poultry (a recitation of intended use and since the beam has beveled edges it offers an improved grip).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a beveled edge on the upper surfaces of the beam, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. One of ordinary skill in the art would be motivated to use a beveled edge so that the feet of the poultry can more easily wrap around the beam. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Teunissen (US Pub No 2019/0016765 A1. 
Regarding claim 14, Teunissen discloses the poultry developmental system of claim 12 as previously discussed. Teunissen further discloses wherein each corresponding end plate of the left end plate and the right end plate comprises (components 202, 201, and 202 on the right end and components 202, 201, 202 on the left end): a plurality of end plate holes (each component 202 has two circular holes), which each protrude through the corresponding end plate, such that the end plate holes span a surface of the corresponding end plate in equidistant rows and columns (each component 202 has one row with two columns of holes); wherein each corresponding beam mount (components 203) of the left connection beam mount and the right connection beam mount further comprises: first and second connection beam mount holes (each component 203 has one row with two columns of apertures), which each protrude through the base plate, such that the first and second connection beam mount holes are positioned to align with corresponding end plate holes spaced two holes apart (holes in components 203 align with holes in components 202 of both the right and left end plate). 
Teunissan discloses the claimed invention except for wherein the poultry behavioral development system further comprises: first and second fasteners, which protrude through the first and second connection beam mount holes, and the corresponding end plate holes, respectively, such that the first and second fasteners secure the corresponding beam mount to the corresponding end plate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention fasteners securing the corresponding beam mount to the corresponding end plate, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. This would be done to secure the base plate and the beam mount together so that the perch assembly is stable and can support the weight of poultry. 
Regarding claim 15, Teunissen discloses the poultry development system of claim 14 as previously discussed. Teunissen does not explicitly disclose wherein the first and second fasteners are each configured as a screw and a wing nut. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wing and screw nut to secure the base plate and beam mount together. Simple substitution of one known element (screw and wing nut) for another (generically attached) would achieve the predictable result of secure attachment between the base plate and beam mount which provides structural stability to the perch assembly.  
Allowable Subject Matter
Claims 7-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the structural details of top left beam mount and the top right beam mount along with the other limitations in the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tai (US-20070012847-A1), McCormick (US-5845886-A), Cox (US-1044994-A), Walker (US-3398719-A), Frantz (US-0902393-A), Rogers (US-1018007-A), Bartman (US-1470799-A), Petak (US-20070200039-A1), Mattox (US-0742699-A), and Iscenhouser (US-1537086-A).
The cited prior art show poultry perch assemblies with top beams and connection assemblies for poultry. The cited prior art also show various beam and mount assemblies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644